Citation Nr: 0207447	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  94-12 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

Entitlement to service connection for left ear hearing loss.

Entitlement to a higher rating for lumbosacral strain, 
initially assigned a 10 percent evaluation, effective from 
September 1992.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1982 to September 
1992.  A copy of his DD Form 214 shows that he was awarded 
the Southwest Asia Service Medal and the Kuwait Liberation 
Medal, indicating that he had service in the PGW (Persian 
Gulf War) in the Southwest Asia theater of operations.

This appeal came to the Board of Veterans' Appeals (Board) 
from a February 1993 RO rating decision that denied service 
connection for right ear hearing loss, left ear hearing loss, 
and degenerative disc disease of the lumbar spine, and 
granted service connection for lumbosacral strain and 
assigned a 10 percent evaluation for that condition, 
effective from September 1992.  In a January 2000 decision, 
the Board denied the claims for service connection for right 
ear hearing loss and degenerative disc disease of the lumbar 
spine as not well grounded.  At that time, the Board also 
remanded the issues of entitlement to service connection for 
left ear hearing loss and for a higher rating for lumbosacral 
strain to the RO for additional development.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West Supp. 2001) eliminated the concept of a well-grounded.  
In the June 2002 written argument, the representative 
requests reconsideration of the claims for service connection 
for right ear hearing loss and degenerative disc disease of 
the lumbar spine on the merits.  Those claims should now be 
readjudicated as though the claims had never been denied 
because those claims were denied after July 14, 1999, and 
prior to the enactment of the VCAA on November 9, 2000.  
VAOPGCPREC 3-2001.  

The issue of service connection for right ear hearing loss is 
referred to the RO for readjudication.  The Board will not 
addressed that issue until the RO readjudicates the claim and 
the veteran appeals any adverse determination.  The issue of 
service connection for degenerative disc disease of the 
lumbar spine will be addressed in the remand section of this 
decision with the issue of entitlement to a higher rating for 
lumbosacral strain, initially assigned a 10 percent 
evaluation, effective from September 1992.



FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during service.

2.  Left ear hearing loss existed prior to the veteran's 
entry into service as demonstrated by the report of his 
medical examination for enlistment into service.

3.  The preservice left ear hearing loss underwent no 
increase in severity during service or within the first post-
service year.


CONCLUSION OF LAW

Left ear hearing loss preexisted the veteran's entry into 
service and was not aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for left ear hearing 
loss, and that the requirements of the VCAA have in effect 
been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of his left ear hearing loss.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, that essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument. 

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from July 1982 to September 
1992.  A copy of his DD Form 214 shows that he was awarded 
the Southwest Asia Service Medal and the Kuwait Liberation 
Medal, indicating that he had service in the PGW in the 
Southwest Asia theater of operations.  The DD Form 214 shows 
that he was awarded various other medals, but none of the 
medals awarded to the veteran denote combat participation.  
The service documents do not show that the veteran engaged in 
combat with the enemy or that he was a prisoner of war while 
in service.

Service medical records show that the veteran underwent a 
medical examination in March 1982 for enlistment into 
service.  He underwent audiological evaluation at that time 
that revealed his pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
35
35
20
20
15

It was noted that he had defective hearing.

Service medical records show that he underwent various 
audiological evaluations.  On an audiological evaluation in 
June 1986, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
35
30
15
15
15

On audiological evaluation in May 1987, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
40
40
15
15
15

On audiological evaluation in September 1987, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
40
40
15
15
15

On audiological evaluation in June 1988, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
40
35
20
20
20

On audiological evaluation in June 1990, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
40
35
25
25
20

On audiological evaluation in November 1991, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
55
60
40
35
30

On audiological evaluation in December 1991, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
35
30
15
15
15

On audiological evaluation in August 1992 at the time of his 
medical examination for separation from service, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
55
60
40
35
30

VA and private medical records show that the veteran was 
treated and evaluated for various conditions from 1993 to 
2001.  The more salient medical reports related to his claim 
for service connection for left ear hearing loss are 
discussed below.

On VA authorized audiological evaluation in January 1993, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
25
30
10
25
20

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 100 percent in the left 
ear.  The examiner noted that the veteran's hearing 
sensitivity was within normal limits bilaterally for pure 
tones although the right ear was slightly better than the 
left ear.

The veteran testified at a hearing in November 1993.  His 
testimony was to the effect that he had left ear hearing loss 
due to exposure to trauma in service, including loud noises 
during the PGW.

The veteran underwent VA authorized audiological evaluation 
in January 2001 pursuant to instructions in the January 2000 
Board remand.  His pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
40
35
20
20
10

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 94 percent in the left 
ear.  The examiner reviewed the veteran's records and noted 
that the evidence showed the presence of left ear hearing 
loss at the time of his service entrance examination in March 
1982 and that there had been no significant changes or 
progression in that hearing loss when compared to his current 
tests.  It was also noted that the configuration of the 
veteran's left ear hearing loss was not consistent with the 
pattern associated with a noise induced hearing loss.  The 
examiner opined that the veteran's left ear hearing loss was 
present prior to service, underwent no significant 
progression in service, and was not related to any trauma or 
noise exposure in service.

A private medical report shows that the veteran underwent an 
ENT (ears, nose, throat) examination in May 2001, including 
audiogram.  The examiner noted that the veteran had left ear 
hearing loss that was a significant conductive loss 
superimposed on a mild mid frequency neurosensory loss.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a),(b).  A veteran seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

With regard to the provisions for establishing service 
connection of a disability based on aggravation noted above, 
due regard will be given the places, types, and circumstances 
of service, and particular consideration will be accorded 
combat duty and other hardships of service.  The development 
of symptomatic manifestations of a preexisting disease or 
injury during or proximately following action with the enemy 
or following status as a prisoner of war will establish 
aggravation of a disability.  38 C.F.R. § 3.306(b)(2).  The 
United States Court of Appeals for the Federal Circuit has 
held that service connection of a disability based on 
aggravation may be established for such veterans by symptoms 
indicative of a temporary increase in the severity of the 
preexisting condition as well as those indicative of a more 
permanent change in the condition.  Jensen v. Brown, 19 F.3d 
1413, 1416 (Fed. Cir. 1994); Davis v. Principi, 276 F. 3d, 
1341 (Fed. Cir. 2001).  In this case, the evidence does not 
show that the veteran engaged in combat with the enemy or 
that he was a prisoner-of-war while in service.  Hence, the 
provisions noted in this paragraph are not applicable.

Specified diseases that develop a certain level of disability 
within a stated time after separation from service shall be 
considered to have been incurred in or aggravated by such 
service, notwithstanding that there is no record of evidence 
of such disease during the period of service.  38 U.S.C.A. 
Sec. 1112(a) (West 1991 & Supp. 2001); Splane v. West, 216 F. 
3d 1058 (Fed. Cir. 2000).

The evidence shows that the veteran currently has left ear 
hearing loss that meets the criteria of 38 C.F.R. § 3.385, 
and thus service connection is not precluded if the hearing 
loss can be linked to service.  Ledford v. Derwinski, 3 Vet. 
App. 87 (1992).  The report of the veteran's medical 
examination in March 1982 for enlistment into service reveals 
that he underwent audiological evaluation that revealed 
defective hearing of the left ear.  By some medical 
authorities, decibel thresholds higher than 20 indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  The question now for the Board to decide is whether 
the veteran's preservice left hearing loss increased in 
severity during service or within the first post-service 
year.

The service medical records show that the veteran underwent 
medical examination, including audiological evaluation, in 
August 1992 for separation from service.  At that time, there 
were slight increases in the decibel thresholds at 500, 1000, 
2000, 3,000, and 4,000 hertz over the corresponding decibel 
thresholds at those frequencies at the audiological 
evaluation in March 1982.  The evidence was unclear as to 
whether or not those changes were clinically significant or 
whether they were due to the experience of the tester.  In 
January 2000, the Board remanded the case to the RO in order 
to have the veteran undergo audiological evaluation to 
determine the severity of his hearing loss and to obtain an 
opinion from the examiner as to whether or not the veteran's 
left hearing loss increased in severity in service.  The 
veteran underwent VA audiological evaluation in January 2001 
that showed a decibel threshold of 5 decibels higher at 500 
hertz over the corresponding decibel threshold at that 
frequency at the audiological evaluation in March 1982, but 
the decibel thresholds at 1,000, 2,000, 3,000, and 4,000 
hertz in January 2001 were the same or less than the 
corresponding decibel thresholds in March 1982 at those 
frequencies.  The examiner who conducted the January 2001 VA 
audiological evaluation reviewed the medical evidence in the 
veteran's case and opined that the veteran had left ear 
hearing loss prior to entry into service, that the preservice 
left ear hearing loss did not increase in severity in 
service, and that the veteran's left ear hearing loss was not 
due to any trauma or noise exposure in service.  There is no 
medical opinion in the record to refute those opinions.

The Board recognizes the statements and testimony from the 
veteran to the effect that his left ear hearing loss is due 
to acoustic trauma in service, including incidents in the 
PGW, but his lay statements are not considered competent 
evidence related to the etiology of his left ear hearing 
loss.  The evidence does not show that he has the experience, 
training or education to make medical opinions, statements or 
diagnoses.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(1)); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

After consideration of all the evidence, the Board finds, by 
a preponderance of the evidence, that the veteran had left 
ear hearing loss prior to entry into service that did not 
increase in severity in service or during the first post-
service year.  Therefore the claim for service connection for 
left ear hearing loss is denied.  The benefit of the doubt 
doctrine is not for application to this claim because the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Service connection for left ear hearing loss is denied.


REMAND

The veteran underwent a VA medical examination in February 
2001 to determine the severity of this lumbosacral strain.  
Subsequent to then various private medical reports were 
received related to the veteran's low back condition, 
including a report of MRI (magnetic resonance imaging) scan 
of the lumbar spine in March 2001 and a report of CT 
(computed tomography) scan of the lumbar spine in May 2001, 
and the veteran has requested readjudication of his claim for 
service connection for degenerative disc disease of the 
lumbar spine.  This latter claim is "inextricably 
intertwined" to the claim for a higher evaluation for the 
lumbosacral strain and both claims should be adjudicated 
simultaneously.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed related to the veteran's 
claim for service connection for 
degenerative disc disease of the lumbar 
spine.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in the VCAA and the regulatory 
revisions in 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)) are completed.

2.  The RO should readjudicate the claim 
for service connection for degenerative 
disc disease of the lumbar spine and 
review the claim for a higher rating for 
lumbosacral strain, initially assigned a 
10 percent evaluation, effective from 
September 1992.  The review of this 
latter claim should include consideration 
of the "staged ratings" provisions in 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If action is adverse to the 
veteran, he should be notified of any new 
determination and of his right to appeal 
the issue pertaining to degenerative disc 
disease, and an appropriate supplemental 
statement of the case should be sent to 
him and his representative on the issue 
of entitlement to a higher rating for 
lumbosacral strain, initially evaluated 
as 10 percent disabling, effective from 
September 1992.  38 C.F.R. § 19.31, 66 
Fed. Reg. 40,942, 40,944 (Aug. 6, 2001).  
He and his representative should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	N. R. Robin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



